El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Ana Frías Mandri obtuvo sentencia a su favor en un pleito de divorcio, que quedó firme. Así las cosas, alegando que carecía en absoluto de bienes de fortuna y medios eco-nómicos para poden alimentarse, reclamó de su antiguo es-poso por la vía .judicial la cantidad necesaria para soste-nerse. Fué el pleito a juicio y oída la prueba de ambas partes, la corte dictó sentencia condenando al demandado a satisfacer a la demandante como alimentos la suma de veinte y cinco dólares mensuales.
No conforme el demandado apeló, señalando en su ale-gato dos errores cometidos a su juicio por la corte senten-ciadora así: "
*697‘■“Primero: Aplicó indebidamente el artículo 168 del Código Civil en vez del 177 del mismo cuerpo legal, que debió regir el pre-sente . easo.
“Segundo: Apreció erróneamente en perjuicio del apelante la evidencia aportada al juicio.”
Arabas partes están conformes en que el demandado ca-rece .de bienes muebles o inmuebles y en que su única en-trada consiste en los sueldos de administrador de correos y colector de rentas del pueblo de Gurabo que según los hechos declarados probados por la corte sentenciadora, ascienden en junto a $135 al mes, de los cuales pasa quince para ali-mentos de un hijo que vive con la demandante.
Basado en ello y en el texto del artículo 177. del Código Civil, sostiene el demandado que no está obligado a alimen-tar a; la- que fue su esposa.
¿El texto castellano del artículo 177, que no hay duda al-guna que es el precepto de la- ley aplicable a este caso, dice:
“Art. 177. — Si la mujer que ha obtenido el divorcio no cuenta con suficientes medios para vivir, la corte de distrito puede asig-narle .alimentos discrecionales de los bienes que sean de la propie-dad del marido, sin que pueda exceder la pensión alimenticia de la tercera parte de la renta de aquéllos.
“La pensión alimenticia será revocada si llegase a hacerse inne-cesaria, o cuando la mujer divorciada contrajese segundo matrimo-nio.”
Y su texto inglés lee como sigue:
“See. 177. — If the divorced wife, in whose favor .judgment was rendered, has not sufficient means of subsistence, the district court may allow her, in its discretion, an alimony out of the property of her divorced husband, which alimony shall not exceed one-third of his income.
“The alimony shall be revoked if it shall become unnecessary, or if the'divorced wife contracts a second marriage.”
La corte sentenciadora basó enteramente su fallo en la decisión de esta Corte Suprema en el caso de Betancourt v. Larregui, 27 D.P.R. 606. En lo pertinente, la opinión de *698esta corte emitida por el Juez Asociado Sr. Aldrey lee corno-sigue :
“Al disponer el artículo 168 del Código Civil que la pensión que a la mujer haya de pasar el marido sea en proporción a los- bienes de éste, no ha limitado tal obligación al caso en que el marido tenga bienes propios suyos, como sostiene el apelante-, pues la palabra ‘bienes’, según dice el artículo 324 del mismo Código, es aplicable en general a cualquier cosa que pueda constituir riqueza o fortuna, y, por tanto, dentro de ese concepto están comprendidos los salarios o sueldos que una persona gana por su trabajo. Además, en el texto en inglés del artículo 168 citado se dice que la cantidad será en proporción a los recursos (means) del marido.”
Pero el apelante sostiene que dicha decisión sólo inter-preta el artículo 168 y que el 177 es distinto, no sólo por-que regula una situación diferente, si que también y espe-cialmente porque sus términos son distintos. Y así es en efecto, ya que en el primer caso se trata de una medida tran-sitoria que se toma cuando aún subsiste el matrimonio y en el segundo se trata de una medida que puede resultar defi-nitiva tomada después de roto el vínculo y disuelto en abso-luto el matrimonio y ya que existe verdadera diferencia en-tre el texto de ambos artículos pues mientras en el primero se dice que la pensión alimenticia se fijará en proporción a los bienes del esposo sin especificar la naturaleza de los bie-nes, en el segundo se expresa: “de los bienes que sean de la propiedad del marido, sin que pueda exceder la pensión alimenticia de la tercera parte de la renta de aquéllos,” siendo aún más claro el texto inglés al decir “out of the property of her divorced husband.”
No cita el apelante jurisprudencia alguna en apoyo de su contención pero del estudio que hemos hecho hemos en-contrado que en los estados en que existen preceptos de ley iguales o similares al nuestro, las decisiones le son favo-rables.
Bn Louisiana los artículos 148 y 160 del Código Civil, leen como sigue:
*699“Art. 148. — Si la mujer no contase con suficientes rentas para vivir durante el juicio de divorcio, el juez le asignará para su soste-nimiento una suma en proporción a los medios del marido,” etc.
“Art. 160. — Si la mujer que ha- obtenido el divorcio no cuenta con suficientes medios para vivir, la corte puede asignarle, en su discreción, de los bienes pertenecientes al marido, una pensión ali-menticia que no excederá de la tercera parte de las rentas de éste. Dicha pensión podrá ser revocada de hacerse innecesaria, y también en caso de que la mujer contraiga segundo matrimonio.”
E interpretándolos en el caso de Jackson v. Burns, 116 La. 695, la Corte Suprema del estado estableció la siguiente doctrina:
“De acuerdo con el artículo 160 del Código Civil, a la mujer que ha obtenido el divorcio sólo pueden concedérsele alimentos de los bienes pertenecientes al marido y nunca en exceso de la tercera parte de las rentas de éste. • La palabra ‘bienes’ tal como se em-plea en dicho ai'tículo no significa capacidad para ganar dinero,' ni tampoco la palabra ‘rentas’ denota las ganancias corrientes que resultan del trabajo.”
Y en Minnesota la Corte Suprema del estado en el caso de Wilson v. Wilson, 67 Minn. 444, 448, se expresó así:
“Por el artículo 4807 de los Estatutos Generales de 1894 la corte está autorizada en todos los divorcios por cualquier causa excepto el .adulterio de la mujer, a asignar y conceder a la misma, de los bienes del marido, aquella pensión alimenticia que estime justa y razonable, teniendo en consideración la capacidad del marido para darla, el carácter y situación de las partes y todas las demás cir-r cunstancias del caso, y puede en su propia orden hacer de dicha pensión una carga específica sobre cualquier propiedad real del ma-rido.
“ ‘Pero la asignación total hecha en favor de la mujer, de los bienes del marido, bajo las disposiciones de este artículo, en ningún caso excederá, en valor actual, de una tercera parte de los bienes muebles del marido y del valor de su viudedad.’
“La limitación así impuesta por el estatuto parece ser manda-toria, y su efecto morigerador es impedir a la corte el conceder a la mujer más de la tercera parte del valor presente de los bienes muebles e inmuebles del marido. Es muy plausible y también muy justa la contención de que cuando el marido carece de bienes mué-*700bles e inmuebles pero tiene entradas de consideración por sus ser-vicios profesionales o por otra causa, no debe permitírsele vivir lujosamente mientras su mujer padece hambre, especialmente cuando él es el culpable de que ella se viera obligada a solicitar el divorcio. Pero el remedio de esta situación está en las manos de la Legisla-tura y no corte. La legislatura ha fijado en términos preci-sos el status de los derechos de las partes en pleitos de divorcio y de los derechos incidentales sobre propiedad en tales casos; y como no encontramos autoridad que permita conceder a la mujer más de lo fijado en el estatuto de referencia, la sentencia de la corte inferior debe ser modificada y dejada sin efecto la asignación de $360.”
Vista la ley y la jurisprudencia aplicables, nos vemos obligados a declarar con lugar el recurso y en su consecuen-cia a revocar la sentencia apelada y a desestimar la demanda, sim ■■especial condenación de costas.